department of the treasury internal_revenue_service washington d c uil tax_exempt_and_government_entities_division contact person identification_number telephone number dollar_figure date jan -2 employer_identification_number t x dear sir or madam this is in response to t’s request for a ruling that certain distributions to it from the redemption of tuition certificates under a private prepaid tuition program qualified under sec_529 of the internal_revenue_code as amended by the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 the act will not constitute unrelated_business_taxable_income to t tis an operating educational_organization described in sec_481 of the higher education act of t has a faculty and a student body t has been recognized by the internal_revenue_service as an organization exempt under sec_501 c of the code and described in sec_170 of the code x was organized on date as a delaware limited_liability_company x was organized for the purpose of establishing and maintaining a prepaid tuition program the program’ that sells tuition certificates which entitle a designated_beneficiary to the waiver or payment of certain qualified_higher_education_expenses at one or more private colleges or universities participating in the program the program operates under a consortium agreement in which only members of x are eligible to participate in the program each member is required to qualify as an eligible_educational_institution within the meaning of sec_529 of the code and satisfy other requirements set forth in the consortium agreement x has received a ruling from the internal_revenue_service that it is a qualified_tuition_program described in sec_529 j is presently the only member of x x has received indications of interest from a large number of tax exempt private colleges and universities within the united_states which have supported its efforts x anticipates that because it has received a ruling from the service most of the colleges and universities supporting x will become its members and participate in the program the program documents provide for the establishment of a_trust the program trust to hold for the exclusive benefit of designated beneficiaries the funds received by the program the program documents provide that the amounts paid for tuition certificates and investment earnings thereon as well as any other funds or credits allocable to the program trust shall be promptly deposited or credited by the administrator to the program trust x represents that the trustee of the program trust will be a federally chartered savings bank which is also an investment adviser registered with the securities_and_exchange_commission upon presentation of a certificate to j or another eligible_educational_institution that isa member of consortium x the designated_beneficiary under such certificate will be entitled to waiver or payment of qualified_higher_education_expenses in the form of tuition and required fees upon enrollment at i or another eligible_educational_institution that is a member of consortium x each of the participating colleges and universities including t agree that upon enrollment of the designated_beneficiary as a student and utilization of the tuition certificate the institution will credit the student as having paid the cost of tuition and required fees set forth in the certificate upon granting tuition credit under a tuition certificate to a designated_beneficiary any eligible_educational_institution that is a member of consortium x including t will present the tuition certificate or a portion thereof to the administrator of the program for redemption under the program t or another eligible_educational_institution that is a member of consortium x will receive a payment from the program trust equal to the purchase_price for the tuition certificate or portion thereof increased or decreased by the net investment return of the program this amount in substance represents the original purchase_price of the certificate plus investment earnings and less various program related charges you have requested the following ruling distributions to t from the program trust for tuition certificate proceeds pursuant to the program in consideration for educational_services provided by t toa designated_beneficiary will not constitute unrelated_business_taxable_income to t sec_511 of the code in substance imposes federal_income_tax on the unrelated_business_taxable_income of organizations described in sec_401 a and sec_501 of the code and on any college or university which is an agency_or_instrumentality of any government or any political_subdivision thereof or which is owned or operated by a government or any political_subdivision thereof sec_512 of the code provides in part that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it sec_513 of the code provides in part that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose sec_1_513-1 of the income_tax regulations provides in part that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one sec_1_513-1 of the regulations provides in part that gross_income derived from performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business sec_529 of the code provides in part that the term qualified_tuition_program means a program established and maintained by a state or agency_or_instrumentality thereof or by one or more eligible educational institutions - - a under which a person- i may purchase tuition credits or certificates on behalf of a designated_beneficiary which entitle the beneficiary to the waiver of payment qualified_higher_education_expenses of the beneficiary and b which meets the other requirements of this subsection except to the extent provided in regulations a program established and maintained by one or more eligible educational institutions shall not be treated as a qualified_tuition_program unless such program provides that amounts are held in a qualified_trust and such program has received a ruling or determination that such program meets the applicable_requirements for a qualified_tuition_program for purposes of the preceding sentence the term qualified_trust means a_trust which is created or organized in the united_states for the exclusive benefit of designated beneficiaries and with respect to which the requirements of paragraphs and of sec_408 are met sec_529 of the code provides that the term eligible_educational_institution means an institution - a which is described in sec_481 of the higher education act of u s c as in effect on the date of the enactment of this paragraph enacted date and b which is eligible to participate in a program under title iv of such act tuition and required fees paid_by a student to attend a college or university for purposes of obtaining higher education do not constitute income from the conduct of unrelated_trade_or_business it makes no difference whether the tuition and fees are paid directly to the school or paid under a qualified_tuition_program within the meaning of sec_529 of the code in either case the payment of tuition and required fees to a college or university in exchange for the performance of its exempt_function that of educating students within the meaning of sec_1_513-1 of the regulations accordingly amounts paid_by the program trust as distributions to t for purposes of qualified_higher_education_expenses does not constitute unrelated_business_income to t accordingly we rule as follows distributions to t from the program trust of tuition certificate proceeds under the program in consideration for educational_services provided by t toa designated_beneficiary will not constitute unrelated_business_taxable_income to t within the meaning of sec_511 of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jt robert c harper jr manager exempt_organizations technical group
